ACCEPTED
                                                                                           03-15-00430-CV
                                                                                                 12535834
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      9/6/2016 10:34:11 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK

                            NO. 03-15-00430-CV
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                                      In The                          AUSTIN, TEXAS
                                                                  9/6/2016 10:34:11 AM
                        Third Court of Appeals                      JEFFREY D. KYLE
                                                                          Clerk

                              AT AUSTIN, TEXAS

  Sanadco Inc., Mahmoud A. Isba, Broadway Grocery, Inc., Shariz,
  Inc., Ruby & Sons Store, Inc., and Rubina Noorani,
                                                      APPELLANTS
                                        VS.


The Office of the Comptroller of Public Accounts; Glenn Hegar, in his
individual and official capacities as Comptroller of Public Accounts for
the State of Texas; and Ken Paxton in his official capacity as Attorney
General of the State of Texas,
                                                              APPELLEES

                        Appeal From Cause No D-1-GN-13-004352
                     250th District Court Of Travis County, Texas
                         The Honorable Karin Crump, Presiding


              APPELLANT’S FOURTH ABATEMENT STATUS REPORT
               AND REQUEST FOR FURTHER EXTENSION OF TIME
                                                                                 _


TO THE HON0RABLE THIRD COURT OF APPEALS:

       NOW    COME    SANADCO     INC, MAHMOUD         AHMED     ISBA, BROADWAY
GROCERY, INC., SHARIZ, INC., RUBY & SONS STORE, INC., AND RUBINA NOORANI,
Appellants in the above-referenced cause, and submit the following status report
as ordered by the court in its letter dated August 24, 2016, and report the following:
  1.      Since the filing of the Third Abatement Status Report on May 5, 2016,
    Appellants filed their Motion for Summary Judgment on July 27, 2016, to which
    there has been no response.
  2.        The cause has been tentatively set for trial on the merits on October 12,
    2016.
  3.        Appellants would therefore respectfully request the court to extend the
    abatement of this appeal for an additional 90 days to allow for rendition of a final
    judgment and filing and resolution of post judgment motions, if necessary.
ALL PREMISES CONSIDERED, Appellants respectfully request this Court to extend
the abatement of this appeal for an additional 90 days to December 5, 2016 to permit
conclusion of trial on the merits and post-trial motions in this cause.
                                                   Respectfully submitted,
                                                      By: /s/ Samuel T Jackson
                                                      Law Office of Samuel T. Jackson
                                                      Texas Bar No. 10495700

                                                      PO Box 907
                                                      Round Rock, TX 78680-0907
                                                      Mob. (512) 924-5794
                                                      Tel. (512) 692-6260
                                                      Fax. (866) 722-9685
                                                      FOR APPELLANTS
                                                      Email:
                                                      jacksonlaw@hotmail.com
                           CERTIFICATE OF SERVICE

I hereby certify by my signature above that a true and correct copy of the above
and foregoing instrument was served on the parties or their attorneys via
facsimile, certified mail, return receipt requested, and/or hand delivery on
September 5, 2016, in accordance with the Texas Rules of Appellate Procedure, to
the following:

JACK HOHENGARTEN
Assistant Attorney General
State Bar No. 09812200
Office of the Attorney General
Financial Litigation, Tax, and Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
Tel: (512) 475-3503
Fax: (512) 477-2348
jack.hohengarten@texasattorneygeneral.gov
Attorney for Appellees